Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because a single claim that is intended to embrace both system or apparatus and method or process is precluded by language of 35 USC 101, which sets forth statutory classes of invention in alternative only. Ex parte Lyell, 17 USPQ2d 1548.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is invalid under 35 USC 112, second paragraph since claim purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim subject matter of the inventions. Ex parte Lyell, 17 USPQ2d 1548.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by XU et al. (US Patent 9,863,826), hereinafter, XU.
Regarding claim 1, as best understood by the examiner, XU discloses a multi-material inspection system and velocity measurement method of critically refracted longitudinal wave based on single-angle wedges, wherein a transmitting ultrasonic wedge (5) and a receiving ultrasonic wedge (5) with a same inclination angle are designed, and a phased array ultrasonic-based inspection system (3) of critically refracted longitudinal wave is built:
 (1) design of a transmitting ultrasonic wedge and a receiving ultrasonic wedge with a single angle a longitudinal wave velocity v.sub.m range of a material to be tested is estimated, a material for the wedges is selected, and a longitudinal wave velocity v.sub.w of the wedges is required to satisfy v.sub.w<v.sub.m; a first critical angle α.sub.1 range corresponding to critically refracted longitudinal wave is calculated on the basis of the Snell law, and a formula is as follows: α I = sin - 1 ( vw / vm ) ( 1 ) [col. 6, lines 1-3, col. 3, lines 34-40);
a certain angle within the α.sub.1 range is selected as the inclination angle θ.sub.w of the wedges; a first array element center height of the wedges is determined according to an ultrasonic attenuation coefficient of the selected material for the wedges; the size of the wedges is determined according to the size of phased array ultrasonic probes (3), 
an absorption layer is arranged between the two wedges to ensure that the transmitted and received ultrasonic signals do not interfere with each other, the wedges are placed on the surface of the material to be tested (col. 4, lines 19-28 and 40-53), and the coupling stability between the two is ensured with the help of a coupling agent (see: col. 4, lines 28-39); 
(2) building of phased array ultrasonic-based inspection systems of critically refracted longitudinal wave a phased array ultrasonic-based transmitting and receiving inspection system of critically refracted longitudinal wave is built with the wedges, specifically including: an M2M MultiX++ phased array ultrasonic system (col. 1, lines 63-67 and col. 5, lines 49-57), 
a computer (IPC) and a pair of linear array phased array ultrasonic probes (3) the computer is used to control the inspection system and record critically refracted longitudinal wave signal (see: col. 3, line 66, col. 4, lines 54-64 and col. 5, lines 1-20).
Allowable Subject Matter
Claim 2 is allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The prior t of record taken alone and in combination does not disclose the structure of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACQUES M SAINT SURIN/Examiner, Art Unit 2855